Citation Nr: 1438286	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-04 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for arthralgias.  

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for an esophageal disorder.

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to service connection for hyperlipidemia.

6.  Entitlement to service connection for a skin rash disorder.

7.  Entitlement to service connection for skin lesions.

8.  Entitlement to service connection for carpal tunnel syndrome.  

9.  Entitlement to service connection for diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 through April 1974.  This period of active duty included documented service in Thailand from July 1970 through May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which reopened and denied the Veteran's claim for service connection for diabetes mellitus, type II, and declined to reopen the Veteran's other claims for service connection for arthralgias, sinus disorder, esophageal disorder, heart disorder, hyperlipidemia, skin rash, skin lesions, and carpal tunnel syndrome.  The Veteran has perfected a timely appeal of these denials.

In February 2012, the Board concurred that new and material evidence to reopen the Veteran's claim for service connection for diabetes was received, and hence, reopened the Veteran's claim.  However, the underlying claim for service connection for diabetes was remanded, along with the issues pertaining to the Veteran's request to reopen his other claims, for further development, to include obtaining records for additional medical treatment identified by the Veteran; obtaining the Veteran's social security records; making further efforts to corroborate the Veteran's claimed in-service herbicide exposure; affording the Veteran a new VA examination of his diabetes; and readjudication of the issues on appeal by the agency of original jurisdiction (AOJ).  The Board is satisfied that the foregoing development has been performed, and is prepared to proceed with its de novo consideration of the issues on appeal.

The Board notes that the claims of entitlement to service connection for arthralgias, sinus disorder, esophageal disorder, heart disorder, hyperlipidemia, skin rash disorder, skin lesions, and carpal tunnel syndrome were characterized by the RO as whether to reopen previously denied claims.  However, under 38 C.F.R. § 3.156(c), if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the provisions under 38 C.F.R. § 3.156(a).  Such records can include service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(i)-(iii) (2013).

Since the final May 2008 rating decision, VA has obtained volumes of additional evidence.  This newly obtained evidence includes a copy of a declassified document prepared by the United States Air Force entitled, "Project Checo Southeast Asia Report" as well as additional service personnel records which were not previously of record.  In view of VA's receipt of these additional service department records, the Board is compelled under 38 C.F.R. § 3.156(c) to reconsider on a de novo basis the Veteran's claims for service connection for arthralgias, sinus disorder, esophageal disorder, heart disorder, hyperlipidemia, skin rash disorder, skin lesions, and carpal tunnel syndrome.  These issues have been recharacterized on the title page accordingly.

The Veteran's claim for service connection for arthralgias is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran was diagnosed with diabetes mellitus, type II in February 2012; however, the evidence does not show that the Veteran's diabetes mellitus, type II was sustained during his active duty service, or resulted from an in-service injury or illness.

2.  Hyperlipidemia is not a disability for VA compensation purposes.

3.  The Veteran is not shown to have a sinus disorder, esophageal disorder, heart disorder, skin rash disorder, skin lesions, and carpal tunnel syndrome that were sustained during his active duty service, or resulted from an in-service injury or illness.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sinus disorder have not been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for an esophageal disorder have not been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for hyperlipidemia have not been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

5.  The criteria for service connection for a skin rash disorder have not been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

6.  The criteria for service connection for a skin lesion disorder have not been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

7.  The criteria for service connection for a carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

8.  The criteria for service connection for diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the Veteran's claims for service connection, a July 2009 pre-rating letter properly notified the Veteran of the information and evidence necessary to substantiate each of his claims and the respective responsibilities of the Veteran and VA in obtaining evidence.  After a reasonable period of time in which the Veteran had the opportunity to respond, his claims were subsequently adjudicated in the RO's November 2009 rating decision. 

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, claims submissions, lay statements, social security records, identified and relevant private treatment records, and VA treatment records have been associated with the record.  As discussed more fully below, VA has undertaken exhaustive efforts in an attempt to corroborate the Veteran's claimed Agent Orange exposure.  Also, the Veteran was afforded a VA examination of his diabetes in May 2012.  This examination, along with the other evidence of record, is fully adequate for the purposes of determining the nature, etiology, and severity of the Veteran's diabetes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

By contrast, the Board observes that the Veteran has not been afforded VA examinations of his claimed sinus disorder, esophageal disorder, heart disorder, hyperlipidemia, skin, or carpal tunnel syndrome.  In this regard, the Board points out that VCAA does not require a VA medical examination unless the medical evidence of record is not adequate or sufficient for the appropriate legal action.  Glover v. West, 185 F.3d 1328, 1332 (Fed. Cir. 1999).  In other words, a VA examination is not required where the veteran has not presented a prima facie case for the benefit being sought.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  As discussed in the analysis below, the Board finds that there is no credible evidence of exposure to herbicides in service.  For this reason, and as there is no lay or medical evidence otherwise suggesting that these disabilities had their onset in service or are related to service, a VA medical examination to determine the nature and etiology of those claimed disabilities is not warranted at this time.  38 C.F.R. § 3.159(c)(4).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If certain diseases, such as diabetes mellitus, type II, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Also, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  Under 38 C.F.R. § 3.307(a)(6)(iv), such presumption of herbicide exposure is also extended to a veteran who, during the period from April 1, 1968 through August 31,1971, served in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.  38 C.F.R. § 3.307(a)(6)(iv) (2013).  For purposes of these regulations, "herbicide agent" means the following chemicals specifically:  2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) (2013).

Where a veteran has been determined as having been exposed to herbicides during service, either presumptively or by an evidentiary showing, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii) (2013).  These listed diseases include Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes).  38 C.F.R. § 3.309(e) (2013).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements for service connection is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	A.  Claimed Herbicide Exposure

The Veteran alleged in his original September 2007 claim for service connection for diabetes that he served in Vietnam from October 1970 through January 1972.  In his August 2008 request to reopen his service connection claim, the Veteran realleged that he had service in Vietnam.  Based on these allegations, VA undertook exhaustive efforts to corroborate the Veteran's claimed service in Vietnam and purported in-service herbicide exposure.

In September 2007, VA contacted the National Personnel Records Center (NPRC) in St. Louis, Missouri and asked for the Veteran's complete service treatment records, any service department records showing that the Veteran served in Vietnam, and service department records showing that he was exposed to herbicides during his active duty service.  In October 2007, the NPRC responded by providing the Veteran's complete service treatment file.  Also, the NPRC advised that the Veteran's personnel file did not contain sufficient information to make a definitive statement regarding the Veteran's purported service in Vietnam.  NPRC also advised that there were no records in the Veteran's service department file which indicated any exposure to herbicides.  In August 2008, VA followed up with NPRC to obtain the Veteran's complete service personnel file; this was mailed to VA in September 2008.     The Veteran's complete service treatment records were obtained from the National Personnel Records Center in October 2007.  The Veteran's service personnel records were obtained in September 2008.  A series of e-mails in the claims file, dated from October through November of 2008, show that VA contacted the Air Force Historical Research Agency as part of further efforts to corroborate the Veteran's claimed Vietnam service, but was advised that there was no documentation that the Veteran or his unit was ever deployed to Vietnam.

In his January 2010 substantive appeal and during a February 2012 telephone conversation with a VA service representative, the Veteran admitted that he did not serve in Vietnam, but did serve in Thailand for a total of 387 days.  Indeed, this is consistent with the Veteran's service personnel file, which contains an Airman Performance Report indicating that the Veteran served at Udorn, Thailand from July 1970 through May 1971 while attached to the 432nd Transportation Squadron.  According to the performance report, the Veteran's duties in Thailand consisted of working in the Traffic Management Office, where he was responsible for reviewing travel orders, making travel arrangements, coordinating port call requirements between the personnel office and the Thailand Passenger Reservation Center, and performing various administrative and clerical duties.

Interestingly, the Veteran also alleged in his June 2009 request to reopen his claim that he also had service in Nakon Phanom, Thailand.  Nonetheless, there is simply nothing in the record which supports the Veteran's allegation that he was deployed to Nakon Phanom.  In fact, given the documentation in his service records, which the Board finds to be the most credible evidence as to the circumstances of his service, the Board concludes that the Veteran did serve at Udorn, Thailand, but did not perform any duties at Nakon Phanom, Thailand.

In support of his assertion that he was exposed to herbicides, the Veteran provided a copy of a declassified document entitled, "Project Checo Southeast Asia Report."  Apparently, Project Checo was a study published in February 1973 and directed at examining the history, efficiency, and readiness of United States Air Force airpower in Thailand.  The report states that, in general, herbicides were used to control dense vegetation around air force bases in Thailand.  Notably, the report does not mention the presence of vegetation or the use of any herbicides at Udorn Air Force Base.  Further, to the extent that the use of herbicides at various other locations in Thailand is mentioned in the report, the report is unclear as to whether commercial herbicides or tactical herbicides (such as Agent Orange) were used.  Under the circumstances, even if the Board was to conclude that the Veteran was likely exposed to herbicides during his service in Udorn, Thailand (which it does not), the Board would be unable to conclude that the Veteran was likely exposed to Agent Orange specifically, or other herbicides contemplated under 38 C.F.R. § 3.307(a)(6), during service.  In that regard, the Board points out again that there are no current regulations which recognize the use in Thailand of Agent Orange or other herbicides containing the contaminants specifically contemplated by 38 C.F.R. § 3.307(a)(6)(i).

Finally, the Board acknowledges a copy of a June 2005 letter from the Department of the Air Force to the Committee on Veterans' Affairs, which expresses that base commanders at certain locations including Udorn, Thailand were at liberty to use herbicides distributed in any manner determined necessary.  Nonetheless, the letter does not indicate whether such herbicides would have included Agent Orange or the other agents contemplated under 38 C.F.R. § 3.307(a)(6), or, that the use of any herbicides occurred during the Veteran's period of deployment to Udorn.  Moreover, to the extent that the letter does not expressly deny that herbicides were used at Udorn, it also does not affirmatively state that herbicides were used.

In sum, the Board concludes that the Veteran was not likely exposed to Agent Orange or other herbicide agents during his active duty service.  Hence, to the extent that the record shows that the Veteran has diabetes mellitus, type II, the Board will not presume that the diabetes is related to any herbicide exposure during the Veteran's active duty service.  The Board will consider whether service connection is warranted on the bases of whether the Veteran's diabetes is related directly to the Veteran's active duty service (i.e., was sustained during service or as a result of an injury or illness, other than herbicide exposure, sustained during service), or was manifested to a compensable degree within one year from the Veteran's separation from service.

	B.  Sinus, Esophageal, Heart, Skin Rash, Skin Lesions, and Carpal Tunnel

With regard to the Veteran's claims for service connection for a sinus disorder, esophageal disorder, heart condition, skin rash disorder, skin lesions, and carpal tunnel syndrome, the evidence does not as much as suggest that any of these disorders were sustained during service or caused by an injury or illness sustained by the Veteran during service.  Similarly, with regard to the Veteran's claimed heart condition, the evidence also does not show that the Veteran's heart condition was manifested within one year from his separation from service in April 1974.  In the absence of evidence showing the possibility of a relationship between these claimed disabilities and the Veteran's active duty service, an essential basic element for service connection has not been established and service connection for those disabilities cannot be granted.

From the outset of its analysis, the Board notes that the Veteran has not raised any express assertions or theories that his claimed sinus disorder, esophageal disorder, heart condition, skin rash disorder, skin lesions, and carpal tunnel syndrome had their onset in service, or are otherwise related to his active duty service outside of his herbicide-related contentions.  In that regard, he has not even alleged that any of these conditions have been continuous since service.

First, concerning the Veteran's claim for service connection for a sinus disorder, the service treatment records show that the Veteran was treated on one occasion in November 1971 for a head cold.  Nonetheless, the remaining service treatment records do not reflect any further complaints, findings, treatment, or diagnoses related to any sinus problems.  Notably, the Veteran's March 1974 separation examination was grossly normal, and indeed, the Veteran expressly denied having ear, nose, or throat trouble; chronic or frequent colds; sinusitis; hay fever; asthma or shortness of breath; pain or pressure in the chest; chronic cough; or other sinus-related symptoms.  In short, there is no evidence in the service treatment records that the Veteran had any chronic sinus problems during his service or at the time of his separation from service.

The post-service evidence also does not reflect any objective evidence of a current sinus condition that could be related to his active duty service.  A July 2007 VA treatment record indicated that the Veteran was experiencing sinus congestion; however, neither a diagnosis nor an opinion as to the cause or origin of the sinus congestion was rendered.  A May 2009 VA treatment record reflects complaints of sinus headaches which were diagnosed as acute sinusitis and upper respiratory infection.  Perhaps due to its acute nature, no opinion was rendered which related the sinusitis to the Veteran's active duty service.  Indeed, the subsequent treatment records do not reflect any continuing sinus-related complaints or findings.

With regard to the Veteran's esophageal disorder, the service treatment records also do not reflect any complaints, objective findings, diagnoses, or treatment for an esophageal or other stomach or throat disorder.  As noted, the March 1974 separation examination was grossly normal.

Post-service treatment records show ongoing diagnoses and treatment of gastroesophageal reflux disease (GERD).  An October 2001 gastric biopsy report from Crouse Hospital expressed findings that were consistent with Barrett's Esophagus and a hiatal hernia.  Subsequent records for private and VA treatment through 2012 show that the Veteran continued to be followed medically for these gastrointestinal conditions.  Nonetheless, the records do not express any opinions relating these conditions to the Veteran's active duty service.

With regard to the Veteran's claimed heart disorder, the service treatment records also do not reflect any complaints, treatment, findings, or diagnoses of any heart problems.  VA treatment records show that the Veteran had heart attacks in January and December of 1998.  July 1999 private hospital records show that the Veteran was followed at St. Joseph's Hospital for chest pains after his January 1998 heart attack.  Cardiac stress testing revealed ischemia.  Social security records indicate that the Veteran has been determined as having been disabled from employment due to a combination of ischemic heart disease and carpal tunnel syndrome since May 2001.  Nonetheless, the social security records do not contain any opinions or other evidentiary indication that the Veteran's heart condition was related in any way to his active duty service.  Although subsequent records for other VA and private treatment through 2012 show that the Veteran has been followed for coronary artery disease, these records also do not provide any opinions relating the Veteran's heart problems to his active duty service.  Indeed, the records from New York Heart Center repeatedly reference that the Veteran has multiple risk factors for heart disease which include his age, family history of premature coronary artery disease, hyperlipidemia, ongoing history of smoking, and leading a sedentary lifestyle.  

Concerning the Veteran's claims for service connection for claimed skin rashes and skin lesions, the service treatment records are also silent for any in-service skin problems.  The post-service evidence includes VA treatment records dated July and August of 2007 which show that the Veteran was treated for lesions on his left temple and left thigh which were diagnosed as seborrheic keratoses.  No opinion was given as to the cause or origin of this condition.  In December 2007, the Veteran was treated for an erythematous rash on the Veteran's neck.  The treating VA medical staff did not offer a diagnosis with respect to the Veteran's rash.  In May and July of 2008, the Veteran returned for VA treatment of ongoing rashes on his neck and upper chest which were diagnosed as Poikiloderma of Civatte.  Once again, no opinion was given as to whether this disorder was related to the Veteran's active duty service.

Finally, with regard to the Veteran's claim for service connection for carpal tunnel syndrome, the service treatment records were also silent for any carpal tunnel-related problems.  The Veteran's social security records include a May 2000 treatment record from Dr. M.P.N., which shows that the Veteran was reporting bilateral elbow and hand pain which reportedly began two years before.  A January 2002 record pertaining to treatment received from Dr. C.A.J. reflects that the Veteran was continuing to report neck pain and bilateral pain and dysesthesias in the forearms and hands.  A March 2002 nerve conduction study revealed the presence of bilateral moderate carpal tunnel syndrome.  As noted above, in December 2003, SSA issued a favorable determination in which the Veteran was deemed disabled due to a combination of heart disease and carpal tunnel syndrome.  Nonetheless, none of these records provide any opinions as to the etiology and origin of the Veteran's carpal tunnel syndrome.  Similarly, subsequent VA treatment records and private treatment records continuously note ongoing carpal tunnel syndrome.  Nonetheless, none of these records provide any opinion that the Veteran's carpal tunnel syndrome is related to his active duty service.

Overall, there is no evidence in the record which so much as suggests that the Veteran's current sinus disorder, esophageal disorder, coronary artery disease, skin rash disorder, skin lesions, and carpal tunnel syndrome were sustained during service or as a result of an injury or illness sustained by the Veteran during service.  Indeed, and as previously noted, the Veteran has not made any express assertions or raised any express theories as to how any of his claimed disabilities may be related to his active duty service.  In that regard he has neither alleged nor reported that any symptoms related to these claimed disabilities began during service or was chronically manifest since his active duty service.  With respect to the Veteran's heart condition, there is no evidence that the Veteran had any heart problems prior to his myocardial infarctions in 1998, approximately 24 years after he was separated from service.

Overall, the preponderance of the evidence is against the Veteran's claims for service connection for a sinus disorder, esophageal disorder, coronary artery disease, skin rash disorder, skin lesions, and carpal tunnel syndrome.  Accordingly, these claims must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

	C.  Hyperlipidemia

Concerning the Veteran's hyperlipidemia, the post-service treatment records show that the Veteran has a history of hyperlipidemia.  Nonetheless, and as noted previously in the RO's May 2008 rating decision, hyperlipidemia is not recognized as a disabling condition.

Hyperlipidemia is the general term for elevated concentrations of any or all of the lipids in the plasma.  Dorland's Illustrated Medical Dictionary, 899, 903 (31st ed. 2007).  However, hyperlipidemia is not a disability for which VA compensation benefits are payable - diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).

Furthermore, the term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As there are no symptoms, other manifestations, or deficits in bodily functioning associated with the laboratory finding of hyperlipidemia, it is not a disability within the meaning of the law granting compensation benefits.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2013).

In the absence of proof of a current disability, there can be no valid claim.  Boyer, 210 F.3d at 1353 (Fed. Cir. 2000); Brammer, 3 Vet. App. at 225.  For this reason, the Veteran's claim for service connection for hyperlipidemia is also denied.

	D.  Diabetes Mellitus, Type II

The Veteran does not make any specific allegations concerning his claim for service connection for diabetes, other than the aforementioned allegations of herbicide exposure.  Similarly, the service treatment records are entirely silent for any complaints, findings, treatment, or diagnoses related to diabetes or other blood-sugar related symptoms or illnesses.  A physical examination performed during the Veteran's March 1974 separation examination was grossly normal.

The post-service evidence shows that the Veteran was not diagnosed with diabetes mellitus, type II until February 2012.  In that regard, a September 2007 VA treatment record notes that the Veteran was merely pre-diabetic at that time.  Notably, the Veteran was apparently upset with VA medical staff because he had been told previously that he did have diabetes, and hence, had been under the belief that he was diabetic.  Nonetheless, a July 2007 glucose tolerance test was interpreted as being negative for diabetes.  A subsequent June 2011 physical examination and blood testing performed at New York Heart Center was also negative for diabetes mellitus.  Indeed, there is no indication of an actual diabetes diagnosis prior to a February 2012 record from New York Heart Center which notes diabetes mellitus, type II among the Veteran's diagnosed problems.

During a May 2012 VA examination, the examiner confirmed the diabetes mellitus, type II diagnosis, as shown during blood tests performed in February 2012.  The examiner stated that, in the absence of evidence showing Agent Orange exposure during service, she was unable to find any incident in service that was related to his current diabetes.

The evidence shows that the Veteran's diabetes mellitus, type II was initially diagnosed in February 2012, approximately 38 years after the Veteran was separated from service.  Given the same, service connection for the Veteran's diabetes is not warranted under 38 C.F.R. § 3.309(a).  Similarly, the evidence does not show that the Veteran's diabetes was sustained during his active duty service, or resulted from any other injury or illness sustained during service.  In that regard, the service treatment records simply do not indicate the presence of any diabetes-related manifestations during service, nor do they show an actual diagnosis of diabetes.  Indeed, in her unrebutted May 2012 opinion, the VA examiner notes the same, and in the absence of other findings or evidence to the contrary, concludes that the Veteran's diabetes cannot be related to any other incidents during service.  As the VA examiner's opinion is supported by an explanation and discussion that is consistent with the other evidence in the record, the Board assigns it full probative weight.

To the extent that the Veteran's general assertions of entitlement to service connection for diabetes, the Board points out that in determining the probative weight to be assigned to lay statements, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

Certainly, the Veteran would be competent to provide probative statements as to the onset and duration of observable symptoms related to his diabetes.  Nonetheless, the Veteran has not raised any contentions regarding the continuity of diabetes-related symptoms.  Indeed, he has not expressly disputed that his diabetes was initially diagnosed for many years after his separation from service.  Given the same, and in the absence of any medical training or experience, the Board finds that the Veteran is not competent to opine that his diabetes is related in any way to his active duty service.  See Woehlaert v. Nicholson, 21 Vet. App. at 462 (2007) (concerning rheumatic fever).  Under the circumstances, the Board is inclined to assign far greater probative weight to the VA examiner's May 2012 opinion than the Veteran's assertions.

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, type II.  Accordingly, this claim must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).



ORDER

Service connection for a sinus disorder is denied.

Service connection for an esophageal disorder is denied.

Service connection for a heart disorder is denied.

Service connection for hyperlipidemia is denied.

Service connection for a skin rash disorder is denied.

Service connection for skin lesions is denied.

Service connection for carpal tunnel syndrome is denied.

Service connection for diabetes mellitus, type II is denied.


REMAND

Having reopened the Veteran's claim for service connection for arthralgias, the Board is of the opinion that further development as to that issue is required.  As noted above, the Veteran's service treatment records show that the Veteran was treated for a right knee injury during service in September 1972.  Post-service treatment records show that right knee degenerative joint disease was first observed in x-rays taken in December 2003.  A July 2007 private treatment record from Dr. J.M. indicates that the Veteran may have been experiencing myalgia.  Simultaneous VA treatment in July 2007 revealed arthralgias in various joints, however, treating VA medical staff expressed that the cause of the arthralgias was unclear.  Subsequent private and VA treatment records dated through February 2012 reflect ongoing complaints of joint and muscle pain in the Veteran's knees and legs.

The foregoing evidence appears to raise the possibility that the Veteran has bilateral knee arthritis and/or arthralgias which may have been sustained during service, or, may be related to his September 1972 in-service right knee injury.  Despite the same, the Veteran has yet to be afforded a VA examination of his joints to determine the nature and etiology of his claimed arthralgias/arthritis.  Such an examination should be afforded to the Veteran at this time.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his arthralgias/arthritis since February 2012.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for arthralgias.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to arrange new VA examinations of his claimed arthralgias/arthritis.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claims.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have provided him with treatment for his arthralgias/arthritis since February 2012.

2.  Make efforts to obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA joints examination of his claimed arthralgias/arthritis to determine the nature and etiology of his claimed arthralgia/arthritis disorders.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed, including an interview of the Veteran to obtain the approximate date of onset of the symptoms associated with his cervical spine disorder, headaches, and right shoulder disorder.  The examiner should provide a diagnosis with respect to the claimed arthralgias/arthritis, and for each diagnosed disorder, an opinion as to whether he or she believes that the diagnosed disorder was at least as likely as not (i.e., at least a 50 percent probability) sustained during his active duty service, or, was caused by or resulted from injuries or illnesses sustained during his active duty service, to include his September 1972 knee injury.

In rendering the requested diagnosis and opinion, the examiner should consider all other relevant evidence, to include the Veteran's lay assertions, service treatment records, post-service treatment records, and previous VA examinations.  If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issues of the Veteran's entitlement to service connection for arthralgias should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


